             Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 1 of 29




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                         ENTERED
                                                                                                              08/28/2020
    In re:                                                  §
                                                            §
    BRAHMAN RESOURCE                                        §                  Case No. 20-33697
    PARTNERS, LLC, et al.,                                  §
                                                            §                  Chapter 11
              Debtors.1                                     §
                                                            §                  (Jointly Administered)

                     FINAL ORDER (I) AUTHORIZING USE
       OF CASH COLLATERAL; (II) AUTHORIZING THE DEBTORS TO OBTAIN
        SECURED POST-PETITION FINANCING; (III) GRANTING LIENS AND
      SUPERPRIORITY CLAIMS; (IV) GRANTING ADEQUATE PROTECTION; (V)
      SCHEDULING A FINAL HEARING; AND (VI) GRANTING RELATED RELIEF
                            (Relates to Doc. No. 13)

             The Court considered the Motion2 filed by the above-captioned debtors and debtors-in-

possession (the “Debtors”) for entry of an interim order [Doc. No. 35] (the “Interim Order”) and

a final order (this “Final Order”), pursuant to sections 105, 361, 362, 363, 364, and 507 of title

11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rules 2002-1, 4001-1(b),

4002-1(i), and 9013-1 of the Bankruptcy Local Rules for the Southern District of Texas

(“Bankruptcy Local Rules”) and the Procedures for Complex Chapter 11 Cases in the Southern

District of Texas (the “Complex Case Procedures”), providing for, among other things:

                    a.      authorizing the Debtor to obtain senior secured, post-petition financing on
                            a priming, superpriority basis from Brahman DIP Lender, LLC (the “DIP
                            Lender”) under the attached form of Senior Secured Debtor-in-Possession
                            Credit Agreement by and between the Debtors and the DIP Lender (as
                            subsequently amended, restated, or otherwise modified from time to time,
                            the “DIP Financing Agreement”) in an aggregate principal amount not to

1
 The debtors and debtors in possession these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Brahman Resource Partners, LLC (7253); and BRP Vista Grande,
LLC (1481). The Debtors’ service address is: 8900 Eastloch Dr., Suite 235, Spring, Texas 77379.
2
    Capitalized terms used but not otherwise defined herein shall have the meaning set forth in the Motion.


                                                           1
       Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 2 of 29




                     exceed $1,500,000, and including, without limitation, principal, interest,
                     fees, expenses, and other costs of the DIP Lender in these bankruptcy cases
                     (the “Chapter 11 Cases”), in accordance with the terms and conditions set
                     forth herein and in the DIP Financing Agreement, the other Credit
                     Documents (as defined in the DIP Financing Agreement), and all other
                     related agreements and documents (collectively, the “DIP Financing”);

              b.     authorizing the Debtors to enter into, execute, deliver and perform under the
                     DIP Financing and all other related agreements and documents creating,
                     evidencing, or securing indebtedness or obligations of the Debtor to the DIP
                     Lender on account of the DIP Financing or granting or perfecting liens or
                     security interests by the Debtors in favor of and for the benefit the DIP
                     Lender on account of the DIP Financing Agreement, as the same now exists
                     or may hereafter be amended, modified, supplemented, ratified, assumed,
                     extended, renewed, restated, or replaced, and any and all agreements and
                     documents currently executed or to be executed in connection therewith or
                     related thereto, by and among the Debtors and the DIP Lender, the terms of
                     which are referenced and incorporated herein as if fully set forth herein
                     (collectively, the “DIP Documents”);

              c.     approving the terms and conditions of the DIP Financing, including the DIP
                     Financing Agreement and the other DIP Documents;

              d.     granting valid, enforceable, non-avoidable, and automatically fully
                     perfected priming liens on, and security interests in, the DIP Collateral (as
                     defined below) to the DIP Lender to secure all obligations (the “DIP
                     Obligations”) pursuant to sections 364(c)(2), 364(c)(3), and 364(d) of the
                     Bankruptcy Code;

              e.     granting allowed superpriority administrative claims to the DIP Lender with
                     respect to the DIP Obligations pursuant to section 364(c)(1) of the
                     Bankruptcy Code;

              f.     modifying the automatic stay of section 362 of the Bankruptcy Code to the
                     extent set forth herein and in the DIP Documents, and providing for the
                     immediate effectiveness of this Final Order; and

              g.     scheduling a final hearing (the “Final Hearing”) to consider entry of this
                     Final Order granting the relief requested in the Motion on a final basis,
                     approving the relief granted herein on a final basis, and authorizing the
                     Debtor to borrow from the DIP Lender under the DIP Documents up to the
                     full amount of the DIP Financing.

       Upon due and sufficient notice of the Motion, the interim hearing on the Motion (the

“Interim Hearing”), and the Final Hearing having been provided by the Debtors; and the Interim



                                               2
           Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 3 of 29




Hearing having been held on July 29, 2020; and the Final Hearing having been held on August 24,

2020; and after considering all the pleadings filed with this Court; and upon the record of the First

Day Declaration, the Interim Hearing, the Final Hearing, and the Motion; and the Court having

found and determined that the relief sought in the Motion is necessary to avoid immediate and

irreparable harm to the Debtors and is otherwise fair and reasonable and in the best interests of the

Debtors, their estates, and creditors, and is essential for the continued operation of the Debtors’

businesses; and after due deliberation and consideration and good and sufficient cause appearing

therefor; it is hereby:

           FOUND AND DETERMINED THAT:3

           A.       The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding

pursuant to Bankruptcy Rule 9014.

           B.       To the extent any of the following findings of fact constitute conclusions of law,

they are adopted as such. To the extent any of the following conclusions of law constitute findings

of fact, they are adopted as such.

           C.       On July 26, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

Southern District of Texas, Houston Division (the “Court”). Since the Petition Date, the Debtors

have continued in possession and management of their businesses and property as debtors in

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner

or official committee of unsecured creditors has been appointed in the Chapter 11 Cases.




3
    All findings of fact and conclusions of law announced by the Court at the Final Hearing in relation to the Motion are
    incorporated herein by reference to the extent not inconsistent herewith.


                                                             3
       Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 4 of 29




       D.      This Court has jurisdiction over the Chapter 11 Cases, the Motion, and the parties

and property affected hereby pursuant to 28 U.S.C. § 1334. This matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this Court pursuant to 28 U.S.C. §§

1408 and 1409.

       E.      Proper, timely, adequate and sufficient notice of the Motion has been provided in

accordance with the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules, and

Complex Case Procedures, and no other or further notice of the Motion or the entry of this Final

Order shall be required.

       F.      The relief granted in this Final Order is necessary to avoid immediate and

irreparable harm to the Debtors and their estates.

       G.      With respect to the DIP Financing:

               a.      Need for DIP Financing. The Debtors have an immediate and critical need
                       to obtain post-petition financing under the DIP Financing Agreement. The
                       ability of the Debtors to maintain business relationships with their vendors,
                       suppliers, and customers, and otherwise finance their operations, requires
                       the availability of working capital from the DIP Financing. Without the
                       ability to access the DIP Financing as provided for in this Final Order, the
                       Debtors, their estates, and creditors would suffer immediate and irreparable
                       harm.

               b.      No Credit Available on More Favorable Terms. In light of the Debtors’
                       facts and circumstances, the Debtors are unable to obtain: (i) adequate
                       unsecured credit allowable either (x) under sections 364(b) and 503(b)(1)
                       of the Bankruptcy Code, or (y) under section 364(c)(1) of the Bankruptcy
                       Code; (ii) adequate credit secured by (x) a senior lien on unencumbered
                       assets of their estates under section 364(c)(2) of the Bankruptcy Code, and
                       (y) a junior lien on encumbered assets under section 364(c)(3) of the
                       Bankruptcy Code; or (iii) secured credit under section 364(d)(1) of the
                       Bankruptcy Code from sources other than the DIP Lender on terms more
                       favorable than the terms of the DIP Financing. In light of the Debtors’ facts
                       and circumstances, the only viable source of secured credit available to the
                       Debtors is the DIP Financing. The Debtors require additional financing
                       under the DIP Financing Agreement and the terms of this Final Order to
                       satisfy their post-petition liquidity needs.



                                                 4
Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 5 of 29




      c.   Willingness to Provide Financing. The DIP Lender has indicated a
           willingness to provide financing to the Debtor, subject to: (i) the entry by
           the Court of this Final Order; (ii) approval by the Court of the terms and
           provisions of the DIP Financing and DIP Documents; and (iii) entry of
           findings by the Court that such financing is essential to the Debtor’s estate,
           that the DIP Lender is extending post-petition credit to the Debtor pursuant
           to the DIP Documents and this Final Order in good faith, and that the claims,
           superpriority claims, security interests and liens, and other protections
           granted pursuant to the Interim Order, this Final Order and the DIP
           Documents will have the protections provided in section 364(e) of the
           Bankruptcy Code and will not be affected by any subsequent reversal,
           modification, vacatur, amendment, reargument, or reconsideration of this
           Final Order or any other order.

      d.   Security Interests and Liens Are Appropriate. The security interests and
           liens granted pursuant to this Interim Order to the DIP Lender are
           appropriate under section 364(d) of the Bankruptcy Code because, among
           other things: (i) such security interests and liens do not impair the interests
           of any holder of a valid, perfected, prepetition security interest or lien in the
           property of the Debtors’ estates; or (ii) the interests of any holder of a valid,
           perfected, prepetition security interest or lien are otherwise adequately
           protected.

      e.   Good Faith. The Debtors and the DIP Lender have negotiated the terms
           and provisions of the DIP Documents and this Final Order in good faith and
           at arm’s length, and any credit extended and loans made to the Debtors
           pursuant to this Final Order shall be, and hereby are, deemed to have been
           extended, issued, or made, as the case may be, in “good faith” within the
           meaning of sections 363(m) and 364(e) of the Bankruptcy Code.

      f.   Notice. Notice of the Final Hearing and the emergency relief requested in
           the Motion has been provided by the Debtors, whether by first class United
           States mail, facsimile, email, overnight courier, or hand delivery, to certain
           parties in interest. The Debtors have made reasonable efforts to afford the
           best notice possible under the circumstances and such notice is good and
           sufficient to permit the relief set forth in this Final Order.

      g.   Immediate Entry. The Debtors have requested immediate entry of this Final
           Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2). Absent
           entry of this Final Order, the Debtors’ businesses, properties, and estates
           will be immediately and irreparably harmed. The Court concludes that
           immediate entry of this Final Order is in the best interest of the Debtors’
           and their estates and creditors.




                                      5
       Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 6 of 29




    NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
THAT:

       1.      Motion Granted. The Motion is hereby granted on a final basis in accordance with

and subject to the terms and provisions set forth in this Final Order and the DIP Documents. All

objections to the interim relief sought in the Motion to the extent not withdrawn, waived, or

resolved by agreement as stated on the record at the Final Hearing, and all reservations of rights

included therein, are hereby denied and overruled on the merits.

       2.      Authorization of the DIP Financing.

       a.      The DIP Financing is hereby approved. The Debtors are hereby expressly and
               immediately authorized to effect the DIP Financing Agreement, to execute, deliver,
               and perform under the DIP Documents, and to borrow, incur, perform, and pay the
               DIP Obligations, in each case, in accordance with and subject to the terms of this
               Final Order and the DIP Documents, and to execute, deliver, and perform under
               any and all other instruments, certificates, agreements, and documents that may be
               requested by the DIP Lender or that may be required, necessary, or prudent for the
               performance by the Debtors with respect to the DIP Financing or the creation and
               perfection of the DIP Liens (as defined below). The DIP Documents represent valid
               and binding obligations of the Debtors, enforceable against the Debtors and their
               estates, and the DIP Obligations shall be due and payable, in each case, in
               accordance with the terms of this Final Order and the DIP Documents. The DIP
               Financing Agreement, substantially in the form to the Motion as Exhibit A, and the
               other DIP Documents are hereby approved as to both form and content on a final
               basis.

       b.      The Debtors acknowledge, represent, stipulate, and agree, and the Court hereby
               finds and orders, that:

               i.     in entering into the DIP Financing and as consideration therefor and for the
                      other accommodations and agreements of the DIP Lender reflected herein
                      and in the DIP Documents, the Debtors hereby agree that until such time as
                      all of the DIP Obligations are indefeasibly paid in full, in cash, on a final
                      basis, and the DIP Financing Agreement and other DIP Documents are
                      terminated in accordance with the terms thereof, the Debtors shall not in
                      any way prime, or seek to prime, the DIP Obligations, the DIP Liens, or the
                      DIP Superpriority Claims (as defined below) provided to the DIP Lender
                      under this Final Order by offering a subsequent lender or a party in interest
                      a superior or pari passu lien or administrative expense pursuant to sections
                      105(a), 326, 328, 330, 331, 364(c), 364(d), 503, 506, 507, 546(c), 552(b),
                      726, or 1114 of the Bankruptcy Code or otherwise or acquiescing thereto
                      except as expressly authorized in the DIP Financing Agreement; and

                                                6
       Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 7 of 29




               ii.     the Debtors are liable to (A) the DIP Lender and its successors and assigns,
                       for the full and prompt payment when due (whether at maturity or earlier,
                       by reason of acceleration or otherwise, and at all times thereafter), and
                       performance of, all DIP Obligations owed or hereafter owing to the DIP
                       Lender and its successors and assigns, for the full and prompt payment when
                       due and performance of, all obligations hereunder. The Debtors agree that
                       their obligations under this Final Order and any DIP Document shall not be
                       discharged until the indefeasible payment and performance, in full in cash,
                       of the DIP Obligations and the other obligations hereunder and the
                       termination of the lending commitments under the DIP Documents.

       3.      Authorization of the Final Financing. To prevent immediate and irreparable harm

to the Debtors’ estates, the Debtors are hereby authorized to borrow under the DIP Financing the

full aggregate principal amount of $1,500,000.00 subject to the terms and conditions set forth in

the Interim Order, this Final Order and the DIP Documents.

       4.      DIP Obligations. The DIP Documents expressly evidence the DIP Obligations, and

are valid, binding, and enforceable against the Debtors, their estates, and any successors or assigns

thereto, including, without limitation, any trustee appointed in the Chapter 11 Cases, or in any case

under chapter 7 of the Bankruptcy Code upon the conversion of the Chapter 11 Cases (“Successor

Cases”), and their creditors and other parties in interest, in each case, in accordance with the terms

of this Final Order and the DIP Documents.

       5.      DIP Liens. With respect to the DIP Obligations under the DIP Financing

Agreement, the other DIP Documents, the Interim Order, and this Final Order, the DIP Lender

shall have and is hereby granted, effective as of the Petition Date, with respect to the Debtors, their

estates, and all DIP Collateral, the following liens:

       a.      a first priority, priming security interest in and lien pursuant to section 364(d)(1) of
               the Bankruptcy Code on all encumbered DIP Collateral (the “Section 364(d)(1)
               Liens”), which Section 364(d)(1) Liens shall be senior to any existing liens or
               claims, and subject only to (i) the Carve-Out and (ii) valid, perfected, and non-
               avoidable tax liens on property of the Debtors that are in existence on the Petition
               Date (the “Permitted Prior Liens”);



                                                  7
       Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 8 of 29




       b.      a first priority security interest in and lien pursuant to section 364(c)(2) of the
               Bankruptcy Code on all unencumbered DIP Collateral (the “Section 364(c)(2)
               Liens”), which Section 364(c)(2) Liens shall be subject only to the Carve-Out; and

       c.      a junior security interest and lien pursuant to section 364(c)(3) of the Bankruptcy
               Code on all DIP Collateral that is subject to a Permitted Prior Lien (the “Section
               364(c)(3) Liens,” and collectively with the Section 364(d)(1) Liens and Section
               364(c)(2) Liens, the “DIP Liens”), which Section 364(c)(3) Liens also shall be
               subject to the Carve-Out.

None of the DIP Obligations, DIP Liens, or DIP Superpriority Claims shall: (i) be subject to, or

pari passu with, any lien or security interest that is avoided and preserved for the benefit of either

Debtor’s estate under section 551 of the Bankruptcy Code; (ii) be subject to sections 510, 549, or

550 of the Bankruptcy Code; or (iii) hereafter be subject to, subordinated to, or made pari passu

with, any other lien, security interest, or claim under sections 361, 363, or 364 of the Bankruptcy

Code or otherwise, except as expressly provided in the Interim Order or this Final Order.

       6.      DIP Collateral. The DIP Liens of the DIP Lender, constitute liens on and security

interests in the following (collectively, the “DIP Collateral”): (a) all of the Debtors’ now owned

and hereafter acquired real and personal property, tangible and intangible assets, prepetition and

post-petition assets, and rights of any kind or nature, wherever located, including, without

limitation, all oil and gas properties (including “Oil and Gas Properties” as defined in the DIP

Loan Agreement and any as-extracted collateral, goods, fixtures, and hydrocarbons related

thereto), goods, accounts receivable, other rights to payment, cash, inventory, general intangibles,

contracts, servicing rights, swap and hedge proceeds and termination payments, servicing

receivables, securities, equity interests, chattel paper, real property leaseholds, fixtures, machinery,

equipment, deposit accounts, patents, copyrights, trademarks, trade names, rights under license

agreements and other intellectual property, commercial tort claims, claims and causes of action

arising under section 549 of the Bankruptcy Code, and all other claims and causes of action of any

kind or nature (other than the Debtors’ claims and causes of action arising under sections 544, 545,

                                                   8
       Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 9 of 29




547, 548, and 550 of the Bankruptcy Code, collectively, the “Avoidance Actions”); and (b) the

products, rents, offspring, profits, and proceeds of each of the foregoing.

       7.      DIP Superpriority Claims. With respect to the DIP Obligations under the DIP

Financing Agreement, the other DIP Documents, the Interim Order, and this Final Order, the DIP

Lender shall have and is hereby granted, effective as of the Petition Date, with respect to the

Debtors, their estates, and all of their assets and properties, the following superpriority claims: a

superpriority administrative expense claim in the Chapter 11 Cases or any Successor Case pursuant

to section 364(c)(1) of the Bankruptcy Code with priority over all other administrative expenses

pursuant to the Bankruptcy Code, including the kinds specified in or arising or ordered pursuant

to sections 105(a), 326, 328, 330, 331, 503(b), 506(c), 507, 546(c), 552(b), 726, and 1114 of the

Bankruptcy Code or otherwise, whether or not such expenses or claims may become secured by a

judgment lien or other nonconsensual lien, levy, or attachment, which superpriority claims of the

DIP Lender shall be subordinate only to the Carve-Out (the “DIP Superpriority Claims”). The

DIP Superpriority Claims shall be against the Debtors and shall be payable from and have recourse

to all assets and properties of the Debtors. Except for the Carve-Out, the DIP Superpriority Claims

shall not be made subject to, or pari passu with, any claim heretofore or hereinafter granted or

created in the Chapter 11 Cases or any Successor Cases and shall be valid and enforceable against

the Debtors, their estates, and any successors or assigns thereto, including, without limitation, any

trustee appointed in the Chapter 11 Cases or any Successor Cases.

       8.      Payment of DIP Fees and Expenses.

       a.      The DIP Obligations shall bear interest at the applicable rate (including any
               applicable default rate after the occurrence of an Event of Default (as defined in the
               DIP Financing Agreement)) set forth in the DIP Documents, and be due and
               payable in accordance with this Final Order and the DIP Documents, in each case
               without further notice, motion, or application to, order of, or hearing before, this
               Court.


                                                 9
      Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 10 of 29




       b.     Within five (5) business days after the receipt of invoices by the Debtors, the U.S.
              Trustee, and any statutory committee, the Debtors shall pay (i) to the DIP Lender
              the undisputed fees payable under the terms of the DIP Documents, as set forth in
              the DIP Documents, in each case whether or not such amounts are included in the
              Budget or arose before or after the Petition Date; and (ii) the reasonable and
              documented prepetition and post-petition fees and expenses of attorneys and
              advisors for the DIP Lender. The payment of the fees, expenses, and disbursements
              set forth in this paragraph 8(b) shall be paid at Maturity.

       c.     The invoices of the DIP Lender and its attorneys and advisors shall be sufficiently
              detailed to enable a determination as to the reasonableness of such fees, expenses
              and disbursements; provided, however, that such invoices may be redacted to the
              extent necessary to delete any information subject to attorney-client privilege, and
              information constituting attorney work product, or any other confidential
              information, and the provision of such invoices shall not constitute a waiver of the
              attorney-client privilege or any benefits of the attorney work product doctrine.
              Within five (5) business days after the Debtors’ receipt of such invoices, the
              Debtors, the U.S. Trustee, and any statutory committee may deliver written notice
              to counsel to the DIP Lender and identify specific objections to such invoices. If
              such objections are not resolved by the parties within ten (10) calendar days from
              the date notice of an objection is delivered, the Debtors, the U.S. Trustee, and any
              statutory committee may file an objection with the Court identifying the basis for
              such objection and the specific invoiced items or time entries to which an objection
              is raised. Any hearing on such objection shall be limited to the reasonableness or
              necessity of the particular item subject to the objection. The Debtors shall timely
              pay all invoices to the extent that specific invoiced items or time entries are not
              objected to as provided in this paragraph. The rights of all parties (including the
              DIP Lender) are reserved as to whether payments made by the Debtors pursuant to
              this paragraph constitute payments of principal, interest, or otherwise pursuant to
              section 506(b) of the Bankruptcy Code.

       9.     No Obligation to Extend Credit. The DIP Lender shall have no obligation to make

any loan, advance, or other extension of credit under the DIP Documents unless all of the

conditions precedent to the making of such extension of credit under the DIP Documents and this

Final Order have been satisfied in full or waived the DIP Lender in accordance with the terms of

the DIP Documents. The DIP Financing may be utilized to fund working capital requirements,

operating expenses, and capital expenditures, subject to and in accordance with the terms of the

Budget, the DIP Documents, and this Final Order.




                                               10
      Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 11 of 29




       10.   Amendments. The Debtors are expressly authorized and empowered to enter into

amendments or other modifications of the DIP Financing Agreement and/or any other DIP

Document without further order of the Court, in each case, subject to the provisions of the

applicable DIP Document and in such form as the DIP Lender may agree with the Debtors in

writing.

       11.   Budget Covenants.

       a.    Initial Budget. The Debtors delivered to the DIP Lender, an initial budget (the
             “Budget”) approved by the DIP Lender, which reflects, among other things, the
             Debtors’: (i) projected capital expenditures (“CapEx”); (ii) other cash
             disbursements (excluding CapEx) (“Operating Cash Disbursements”); and (iii)
             Estate Professionals’ Allowed Professional Fees (as defined below) for each
             calendar week during the period from the Petition Date through and including the
             end of the thirteenth (13th) calendar week following the Petition Date. A copy of
             the initial Budget is attached hereto as Exhibit 1.

       b.    Budget Updates. On or before 5:00 p.m. (prevailing Central Time) on the last
             Tuesday (or, if such Tuesday is not a Business Day, the immediately succeeding
             Business Day) of each rolling four-week period (each such date, a “Reporting
             Date,” and each such four-week period, a “Budget Period”), the Debtors may
             provide the DIP Lender with an updated rolling thirteen-week cash flow forecast of
             the Debtors substantially in the form of the Budget (each such forecast, in the event
             it proposes to modify the Budget then in effect, a “Proposed Budget”), which
             Proposed Budget, upon written approval by the DIP Lender, shall become the
             Budget effective as of the first Monday following such written approval (the
             “Budget Effective Date”), and each such Budget shall run from its respective
             effective date through the Sunday prior to the Budget Effective Date of the next
             Budget, provided, however, that unless and until the DIP Lender shall have
             approved in writing any Proposed Budget or any other proposed modification to
             the Budget then in effect, the Debtors shall still be subject to and be governed by
             the terms of such Budget then in effect in accordance with the terms of this Final
             Order.

       c.    Variance Reporting.

             i.     On or before 5:00 p.m. (prevailing Central Time) on the first Wednesday
                    (or, if such Wednesday is not a Business Day, the immediately preceding
                    Business Day) following each Reporting Date (each such Wednesday, a
                    “Testing Date”), the Debtors shall provide the DIP Lender with a report of
                    receipts and disbursements and a reconciliation of actual expenditures and
                    disbursements with those set forth in the Budget for the immediately
                    preceding Budget Period, which report and reconciliation shall be presented

                                              11
      Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 12 of 29




                       in the same form as the Budget (i.e., with directly corresponding line items
                       and variances for each on a line item by line item basis) and otherwise in
                       form and detail reasonably satisfactory to the DIP Lender. The Debtors
                       shall provide and make their representatives and advisors available to
                       representatives and advisors of the DIP Lender to discuss qualitative
                       explanations with respect to the foregoing.

               ii.     On or before 5:00 p.m. (prevailing Central Time) on Wednesday (or, if such
                       Wednesday is not a Business Day, the immediately preceding Business
                       Day) of each calendar week, the Debtors shall provide the DIP Lender a
                       weekly report of receipts and disbursements and a reconciliation of actual
                       expenditures and disbursements with those set forth in the Budget for the
                       prior week, which report and reconciliation shall be presented in the same
                       form as the Budget (i.e., with directly corresponding line items and
                       variances for each on a line item by line item basis) and otherwise in form
                       and detail reasonably satisfactory to the DIP Lender. The Debtors shall
                       provide and make their representatives and advisors available to
                       representatives and advisors of the DIP Lender to discuss, qualitative
                       explanations with respect to the foregoing.

       d.      Authorized Variance. As of any Testing Date, for the immediately preceding
               Budget Period, the Debtors shall not allow the actual (i) CapEx, (ii) Operating Cash
               Disbursements, and (iii) Estate Professionals’ Allowed Professional Fees to exceed
               the amount budgeted for each therefor in the Budget for such period by more than
               ten percent (10%) of the budgeted amount for each (the “Authorized Variance”).

       12.     Modification of Automatic Stay. The automatic stay imposed by section 362(a) of

the Bankruptcy Code is hereby modified as necessary to permit: (a) the Debtors to grant the DIP

Liens and the DIP Superpriority Claims, and to perform any and all acts as the DIP Lender may

request to assure the perfection and priority of the DIP Liens; (b) the Debtors to incur any and all

liabilities and obligations, including all the DIP Obligations, as contemplated under this Final

Order and the DIP Documents; (d) the Debtors to pay any and all amounts as provided herein and

in the DIP Documents; (e) the DIP Lender to retain and apply payments made in accordance with

the DIP Documents and this Final Order; (f) subject to paragraph 16 hereof, the DIP Lender to

exercise the rights and remedies provided for under this Final Order, the DIP Documents; and (g)

the implementation of any and all of the other terms, rights, benefits, privileges, remedies, and

provisions of this Final Order and the DIP Documents.

                                                12
       Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 13 of 29




        13.     Perfection of DIP Liens and Postpetition Liens. The DIP Liens granted to the

DIP Lender pursuant to the Interim Order, this Final Order and the DIP Documents, shall be valid,

enforceable, and perfected by operation of law upon entry of this Final Order by the Court without

any further action by any party. The DIP Lender, with respect to the DIP Liens, shall not be

required to enter into or to obtain any security agreements, control agreements, landlord waivers,

mortgagee waivers, bailee waivers, or warehouseman waivers or to give, file, or record any UCC-

1 financing statements, mortgages, deeds of trust, leasehold mortgages, notices to account debtors

or other third parties, notices of lien, or similar instruments in any jurisdiction (including filings

with the United States Patent and Trademark Office, the United States Copyright Office, or any

similar agency with respect to trademarks, copyrights, trade names, or patents with respect to

intellectual property) (collectively, the “Perfection Documents”), or obtain consents from any

licensor or similarly situated party in interest, or take any other action to validate, record, or perfect

the DIP Liens granted under the DIP Documents and/or this Final Order and approved hereby, all

of which are automatically and immediately perfected by the entry of this Final Order. If the DIP

Lender chooses to obtain, enter into, give, record, or file any Perfection Documents, (x) all such

Perfection Documents shall be deemed to have been obtained, entered into, given, recorded, or

filed, as the case may be, as of the Petition Date, (y) no defect in any such act shall affect or impair

the validity, perfection, priority, or enforceability of the DIP Liens and Adequate Protection Liens,

and (z) such liens shall have the relative priority set forth herein notwithstanding the timing of the

execution, delivery, or filing of any such Perfection Documents. In lieu of optional recording or

filing any Perfection Documents, the DIP Lender may, in its sole discretion, choose to record or

file a true and complete copy of this Final Order in any place that any Perfection Document would

or could be recorded or filed (which may include a description of the collateral appropriate to be



                                                   13
      Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 14 of 29




indicated in a recording or filing at such place of recording or filing), and such recording or filing

by the DIP Lender shall have the same effect as if such Perfection Document had been filed or

recorded as of the Petition Date. In addition, the DIP Lender may, in its sole discretion, at the

Debtors’ expense, require the Debtors to execute, deliver, file, or record any Perfection Document.

The Debtors are authorized and directed to execute and deliver promptly upon demand to the DIP

Lender all Perfection Documents as the DIP Lender may request.

       14.     Cash Management System. The Debtors shall maintain the cash management

system in effect as of the Petition Date, as modified by this Interim Order, the DIP Documents,

and any order of the Court authorizing the continued use of the cash management system.

       15.     Disposition of DIP Collateral. Except for the filing of a sale motion and the

establishment of bidding procedures for the sale of the Oil and Gas Assets in accordance with the

Milestones as modified in the Bidding Procedures Order, the Debtors shall not sell, transfer, lease,

encumber, or otherwise dispose (including through any casualty and condemnation events) of any

portion of the DIP Collateral (or enter into any binding agreement to do so) (such sales, transfers,

leases, encumbrances and other dispositions, collectively, other than as permitted by the DIP

Documents and this Final Order, the “Collateral Sales”). All net cash proceeds of any Collateral

Sales shall be paid to, and held by, the Debtors, as necessary to satisfy the DIP Liens and DIP

Superpriority Claims granted pursuant to the Interim Order and this Final Order. The Debtors shall

not use, sell, or lease any assets outside the ordinary course of business that have a value in excess

of $5,000, or seek authority of the Court to do any of the foregoing, without the prior written

consent of the DIP Lender at least five (5) Business Days prior to the date on which the Debtors

seek the authority of the Court for such use, sale, or lease, including, without limitation, with

respect to any sale or sale process under section 363 of the Bankruptcy Code.



                                                 14
      Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 15 of 29




       16.     Rights and Remedies. Without requiring further order from the Court and without

the need for filing any motion for relief from the automatic stay or any other pleading, the

automatic stay provisions of section 362 of the Bankruptcy Code are vacated and modified to the

extent necessary to permit the DIP Lender to, immediately upon the occurrence and during the

continuance of any Event of Default: (a) send written notice of the occurrence of an Event of

Default to the Debtor, any Committee, and the U.S. Trustee (such notice, the “Event of Default

Notice”); or (b) without limitation and without prior notice, terminate commitments under the DIP

Documents, pursuant to and subject to the terms and conditions set forth in the DIP Financing

Agreement and in this Final Order. Upon the occurrence and during the continuation of an Event

of Default, the DIP Lender may file an emergency motion seeking relief from the automatic stay

(the “Stay Relief Motion”) in order to: (a) accelerate the DIP Obligations and (b) permit the DIP

Lender to exercise any or all of its rights and remedies set forth in the DIP Orders or the DIP Loan

Documents, including without limitation, to foreclose on the DIP Collateral. The Debtors shall not

object to the Stay Relief Motion being heard on shortened notice so long as the Stay Relief Motion

is heard on at least five (5) business days’ notice. After the DIP Lender has sent the Event of

Default Notice, any obligation otherwise imposed on the DIP Lender to provide any loans or

advances under the DIP Financing shall be immediately suspended, unless otherwise ordered by

the Court or to fund the Carve-Out as provided herein, provided, however, that Debtors’ authority

to use Cash Collateral pursuant the Budget shall not terminate without further order of the Court.

Until such time that the Stay Relief Motion has been adjudicated by the Court, the Debtors may

(a) use the proceeds of the DIP Financing (to the extent drawn prior to the occurrence of Event of

Default) to (i) fund operations in accordance with the DIP Financing Agreement and the Budget

and (ii) fund the Carve-Out and (b) seek a determination at the hearing on such Stay Relief Motion



                                                15
        Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 16 of 29




whether an Event of Default has occurred, and the appropriate remedy if an Event of Default has

occurred. Notwithstanding the occurrence of an Event of Default, the Maturity Date, and/or

termination of the commitments under the DIP Financing Agreement, all of the rights, remedies,

benefits, and protections provided to the DIP Lender under the DIP Documents and this Final

Order shall survive.

        17.    Survival. Unless the DIP Lender has otherwise agreed in writing, the provisions of

this Final Order and any actions taken pursuant hereto shall survive the entry of any subsequent

order, and the rights, remedies, powers, privileges, liens, claims, and priorities of the DIP Lender

provided for in this Final Order and in any DIP Document shall not be modified, altered, or

impaired in any manner by any order, including any order (a) confirming any plan of

reorganization or liquidation in the Chapter 11 Cases (and, to the extent not indefeasibly paid in

full in cash, the DIP Obligations shall not be discharged by the entry of any such order, or pursuant

to section 1141(d)(4) of the Bankruptcy Code, the Debtors having hereby waived such discharge);

(b) the appointment of a trustee or converting the Chapter 11 Cases to cases under chapter 7 of the

Bankruptcy Code; (c) dismissing the Chapter 11 Cases; or (d) entered in any superseding case

under the Bankruptcy Code. The terms and provisions of this Final Order, as well as the DIP

Obligations, DIP Liens, DIP Superpriority Claims, and the DIP Documents, shall continue in full

force and effect notwithstanding the entry of any such order, and such rights, claims, and liens

shall maintain their priority as provided by this Final Order and the DIP Documents to the

maximum extent permitted by law until all of the DIP Obligations are indefeasibly paid in full in

cash.

        18.    Good Faith. The DIP Financing and the other provisions of this Final Order, the

DIP Financing Agreement, and the other DIP Documents have been negotiated in good faith and



                                                 16
       Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 17 of 29




at arm’s length by the Debtors and the DIP Lender, and the extension of the financial

accommodations to the Debtors by the DIP Lender pursuant to this Final Order and the DIP

Documents have been and are deemed to be extended in good faith, as that term is used in section

364(e) of the Bankruptcy Code. The DIP Lender is entitled to, and is hereby granted, the full

protections of section 364(e) of the Bankruptcy Code.

       19.     Subsequent Reversal or Modification. If any or all of the provisions of this Final

Order are hereafter reversed, modified, vacated, or stayed, that action will not affect (a) the validity

of any obligation, indebtedness, or liability under this Final Order and the DIP Documents by the

Debtors prior to the date of receipt of written notice to the DIP Lender of the effective date of such

action; or (b) the validity and enforceability of any lien, administrative expense, right, or priority

authorized or created pursuant to this Final Order and the DIP Documents, including, without

limitation, the DIP Obligations, the DIP Liens, and the DIP Superpriority Claims. Notwithstanding

any such reversal, stay, modification, or vacatur, any postpetition indebtedness, obligation, or

liability incurred by the Debtor to the DIP Lender prior to written notice to DIP Lender of the

effective date of such action, shall be governed in all respects by the original provisions of this

Final Order and the DIP Documents, and the DIP Lender shall be entitled to all the rights, remedies,

privileges, and benefits granted pursuant to this Final Order and the DIP Documents.

       20.     Carve-Out.

       a.      Generally. The DIP Liens and the DIP Superpriority Claims shall be subject to the
               payment, without duplication, of the following fees and expenses (the amounts set
               forth below, together with the limitations set forth therein, collectively, the “Carve-
               Out”):

               i.      all fees required to be paid to the Clerk of the Court and to the Office of the
                       United States Trustee under section 1930(a) of title 28 of the United States
                       Code plus interest at the statutory rate (without regard to the Carve-Out
                       Trigger Notice (as defined below));



                                                  17
Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 18 of 29




      ii.    allowed (regardless of whether allowed by the Court before or after delivery
             of a Carve-Out Trigger Notice), accrued, and unpaid fees and out-of-pocket
             expenses (“Allowed Professional Fees”) of each professional retained by
             order of the Court by the Debtors pursuant to sections 327, 328, or 363 of
             the Bankruptcy Code (the “Debtor’s Professionals”) and any Committee
             pursuant to section 328 or 1103 of the Bankruptcy Code (together with the
             Debtors Professionals, the “Estate Professionals”) incurred on or prior to
             the date on which the DIP Lender delivers a Carve-Out Trigger Notice in
             aggregate accrued amounts for each such Estate Professional;

      iii.   Allowed Professional Fees of Estate Professionals in an aggregate amount
             not to exceed $40,000 incurred on and after the first Business Day following
             delivery by the DIP Lender of the Carve-Out Trigger Notice (such first
             Business Day, the “Post-Carve-Out Date”), to the extent allowed at any
             time, whether by interim order, procedural order, or otherwise (the amounts
             set forth in this clause being the “Post-Carve-Out Trigger Notice Cap”);
             and

      iv.    Reasonable professional fees and expenses incurred by a trustee under
             section 726(b) of the Bankruptcy Code in an aggregate amount not to
             exceed $25,000.

b.    Carve-Out Trigger Notice. For purposes of the foregoing, the term “Carve-Out
      Trigger Notice” shall mean a written notice delivered by electronic mail (or other
      electronic means) by the DIP Lender to the Debtors, their counsel, the U.S. Trustee,
      and counsel to any Committee, which notice may be delivered following the
      occurrence and during the continuation of an Event of Default, stating that the Post-
      Carve-Out Trigger Notice Cap has been invoked.

c.    Reduction of Amounts. The fixed dollar amount of $40,000 available to be paid
      under the Post-Carve-Out Trigger Notice Cap on and after the Post-Carve-Out Date
      on account of allowed fees and expenses incurred on and after the Post-Carve-Out
      Date shall be reduced, dollar-for-dollar, by the aggregate amount of payments made
      on and after the Post-Carve-Out Date on account of fees and expenses incurred on
      and after the Post-Carve-Out Date to Estate Professionals (whether from proceeds
      of DIP Financing, or otherwise). There is no limitation on the obligations of the
      Debtors and their estates with respect to unpaid fees payable to the U.S. Trustee
      and Clerk of the Court pursuant to section 1930 of title 28 of the United States
      Code.

d.    Reservation of Rights. Allowed Professional Fees will only be payable upon entry
      of appropriate order(s) of the Court authorizing payment of such Allowed
      Professional Fees. The DIP Lender reserves its rights to object to the allowance of
      any fees and expenses, including, without limitation, any fees and expenses sought
      that are provided for in the Budget. The payment of any fees or expenses of the
      Estate Professionals pursuant to the Carve-Out shall not, and shall not be deemed
      to: (i) reduce the Debtors’ obligations owed to the DIP Lender or to any holder of

                                       18
       Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 19 of 29




                a Permitted Prior Lien; or (ii) modify, alter, or otherwise affect any of the liens and
                security interests of such parties in the DIP Collateral. The DIP Lender shall not be
                responsible for the direct payment or reimbursement of any fees or disbursements
                of any of the Estate Professionals, the U.S. Trustee, or the Clerk of the Court (or of
                any other entity) incurred in connection with the Chapter 11 Cases or any Successor
                Cases, and nothing in this Final Order or otherwise shall be construed to obligate
                such parties in any way to pay such compensation to or to reimburse such expenses.
                This shall not limit the DIP Lender’s obligation to advance to fund the Carve-Out
                as provided in paragraph 16.

        21.     Limitation on Use of Proceeds. Notwithstanding anything in this Final Order to the

contrary, no portion or proceeds of the DIP Financing, the DIP Collateral, or the Carve-Out, and

no disbursements set forth in the Budget, shall be used for the payment of professional fees,

disbursements, costs, or expenses incurred in connection with: (a) objecting, contesting, or raising

any defense to the validity, perfection, priority, or enforceability of, or any amount due under, the

DIP Documents, or any security interests, liens, or claims granted under the Interim Order or this

Final Order, or the DIP Documents to secure such amounts; (b) asserting any Challenges, claims,

actions, or causes of action against any of the DIP Lender, or its respective agents, affiliates,

subsidiaries, directors, officers, representatives, attorneys, or advisors; (c) preventing, hindering,

or otherwise delaying enforcement or realization on the DIP Collateral; or (d) seeking to amend or

modify any of the rights granted to the DIP Lender under this Final Order or the DIP Documents,

including seeking to use DIP Collateral on a contested basis.

        22.     No Third-Party Beneficiary. Except as explicitly provided for herein, this Final

Order does not create any rights for the benefit of any third party, creditor, equity holder, or any

direct, indirect, or incidental beneficiary.

        23.     Waiver of Right to Surcharge. Each of (a) the provisions of section 506(c) of the

Bankruptcy Code, and (b) any “equities of the case” claims or other claims under sections 105(a)

or 552(b) of the Bankruptcy Code are and shall be waived as to the DIP Lender, the DIP

Obligations, the DIP Liens, and the DIP Collateral. Accordingly, no costs or expenses of

                                                  19
       Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 20 of 29




administration or other charge, lien, assessment, or claim incurred at any time (including, without

limitation, any expenses set forth in the Budget) by the Debtors or any other person or entity shall

be imposed or charged against any or all of the DIP Collateral, or the DIP Lender, and the Debtors,

on behalf of their estates, waives any such rights. It is expressly understood by all parties that,

inter alia, in providing the DIP Financing as provided herein, the DIP Lender has relied on the

foregoing provisions of this paragraph. Notwithstanding any approval of or consent to the Budget,

nothing in this Final Order shall constitute or be deemed to constitute the consent by any of the

DIP Lender to the imposition of any costs or expense of administration or other charge, lien,

assessment, or claim (including, without limitation, any amounts set forth in the Budget) against

such party, its claims, or its collateral under sections 105(a), 506(c), or 552(b) of the Bankruptcy

Code or otherwise and no such consent shall be implied from any other action or inaction by such

parties.

           24.   No Marshaling. Subject to paragraph 36, below, in no event shall the DIP Lender

be subject to the equitable doctrine of “marshaling” or any similar doctrine with respect to any

DIP Collateral.

           25.   Right to Credit Bid. Pursuant to section 363(k) of the Bankruptcy Code, (a) the DIP

Lender shall have the right, in accordance with the DIP Financing Agreement and the Bidding

Procedures Order, to credit bid up to the full amount of the DIP Superpriority Claims (i.e., the

entire amount drawn from the DIP Financing) in any Collateral Sales, as provided for in section

363(k) of the Bankruptcy Code and without the need for further Court order authorizing the same

and whether any such sale is effectuated through section 363(k) or 1129(b) of the Bankruptcy

Code, by a chapter 7 trustee under section 725 of the Bankruptcy Code, or otherwise.




                                                 20
      Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 21 of 29




       26.     Additional Defaults. Without limitation of the Events of Default set forth in and

defined in the DIP Documents or this Final Order, the following shall be a default hereunder and

constitute an “Event of Default” under the DIP Documents: (a) the entry of an order dismissing

or converting the Chapter 11 Cases under section 1112 of the Bankruptcy Code or appointing a

chapter 11 trustee or an examiner or other estate representative with expanded powers; (b) the sale

of all or substantially all of the assets of the Debtors without the prior written consent of the DIP

Lender, and no such consent shall be implied by any other action, inaction, or acquiescence by the

DIP Lender; (c) any material modification or extension of this Final Order without the prior written

consent of the DIP Lender, and no such consent shall be implied by any other action, inaction, or

acquiescence by the DIP Lender; (d) except as expressly set forth herein or in the DIP Documents,

granting or imposing, under section 364 of the Bankruptcy Code or otherwise, liens or security

interests in any DIP Collateral, whether senior, or equal, to the liens and security interests of the

DIP Lender; (e) using, or seeking to use, proceeds of the DIP Financing in violation of this Final

Order or the DIP Documents; (f) the Debtors’ failure to satisfy the Milestones in the DIP

Documents as modified in the Bidding Procedures Order, and (g) modifying or affecting any of

the rights of the DIP Lender under this Final Order or the DIP Documents by any plan of

reorganization or liquidation proposed or confirmed in the Chapter 11 Cases or subsequent order

entered in the Chapter 11 Cases. Any order for dismissal or conversion shall be automatically

deemed to preserve the rights of the DIP Lender under this Final Order and shall preserve the

Carve-Out. If an order dismissing the Chapter 11 Cases under section 305 or 1112 of the

Bankruptcy Code or otherwise is at any time entered, such order shall be deemed to provide that

the DIP Liens and DIP Superpriority Claims granted to the DIP Lender hereunder and in the DIP

Documents, as the case may be, and the Carve-Out shall continue in full force and effect, shall



                                                 21
       Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 22 of 29




remain binding on all parties in interest, and shall maintain their priorities as provided in this Final

Order until all DIP Obligations and indebtedness owing to the DIP Lender under the DIP

Documents shall have been indefeasibly paid in full in cash and the DIP Lender’s obligations and

commitments under the DIP Documents shall have been terminated, and the Court shall retain

jurisdiction, notwithstanding such dismissal, for purposes of enforcing the DIP Obligations, DIP

Liens, DIP Superpriority Claims, and other protections granted to the DIP Lender pursuant to this

Interim Order, and the Carve-Out.

       27.     Discharge. The DIP Obligations provided herein shall not be discharged by the

entry of an order confirming any plan of reorganization or liquidation in the Chapter 11 Cases,

notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, unless such obligations

have been indefeasibly paid in full, in cash, on or before the effective date of such confirmed plan

of reorganization, or the DIP Lender has otherwise provided its prior written consent. The Debtors

shall not propose or support any plan of reorganization or liquidation or sale of all or substantially

all of the Debtors’ assets, or order confirming such plan or approving such sale, that is not

conditioned upon the indefeasible payment of the DIP Obligations, in full in cash within a

commercially reasonable period of time (and in no event later than the effective date of such plan

of reorganization or within two (2) Business Days of the closing of a sale of substantially all of the

Debtors’ assets), which are expressly prohibited (a “Prohibited Plan or Sale”) without the prior

written consent of the DIP Lender. For the avoidance of doubt, the Debtors’ proposal or support

of a Prohibited Plan or Sale, or the entry of an order with respect thereto, shall constitute an Event

of Default hereunder and under the DIP Documents.

       28.     No Waiver. This Final Order shall not be construed in any way as a waiver or

relinquishment of any rights that the DIP Lender may have to bring or be heard on any matter



                                                  22
      Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 23 of 29




brought before the Court. Except as expressly set forth herein, nothing contained in this Final

Order shall impair, prejudice, or modify any rights, claims, or defenses available in law or equity

to the DIP Lender, including, without limitation, the right to (a) request conversion of the Chapter

11 Cases to chapter 7, (b) seek to terminate the exclusive rights of the Debtors to file, and solicit

acceptances of, a plan of reorganization under section 1121 of the Bankruptcy Code or propose,

subject to the provisions of section 1121 of the Bankruptcy Code, a chapter 11 plan or plans, (c)

object to the fees and expenses of any Estate Professional, and (d) seek relief from the automatic

stay. All such rights, claims, and defenses, and the rights, objections, and defenses of all parties

in connection therewith, are hereby reserved. Further, the failure, at any time or times hereafter, of

the DIP Lender to require strict performance by the Debtors of any provision of this Final Order

or the DIP Documents shall not waive, affect, or diminish any right of such parties thereafter to

demand strict compliance and performance therewith. No consents required hereunder by DIP

Lender shall be implied by any inaction or acquiescence by DIP Lender.

       29.     Successors and Assigns. This Final Order, the DIP Financing Agreement, and the

other DIP Documents shall be binding upon all parties in interest in the Chapter 11 Cases,

including any subsequently appointed trustee, responsible individual, examiner with expanded

powers, or other estate representative, and in any Successor Cases.

       30.     No Modification to Final Order. The Debtors irrevocably waive the right to seek,

and shall not seek or consent to, directly or indirectly, without the prior written consent of the DIP

Lender: (a) any reversal, modification, stay, vacatur, amendment, or extension of this Final Order,

or a priority claim for any administrative expense or unsecured claim against the Debtors (now

existing or hereafter arising of any kind or nature whatsoever, including, without limitation, any

administrative expense of the kind specified in sections 503(b), 507(a), 507(b), or 546 of the



                                                 23
       Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 24 of 29




Bankruptcy Code) in the Chapter 11 Cases or Successor Cases, equal or superior to the DIP

Superpriority Claims, other than the Carve-Out; (b) any order allowing use of Cash Collateral; and

(c) any lien on any of the DIP Collateral with priority equal or superior to the DIP Liens. All parties

in interest reserve the right to request, upon notice and hearing, further extension of the Milestones

for cause shown under applicable law.

        31.     Order Controls. In the event of any inconsistency between the terms of the DIP

Documents, the Interim Order, and this Final Order, the provisions of this Final Order shall govern

and control. In the event of any inconsistency between the terms of this Final Order and the

Bidding Procedures Order, the Bidding Procedures Order shall govern and control.

        32.     Limits on Lender Liability. Nothing in the Interim Order, this Final Order or in any

of the DIP Documents, or any other documents related thereto shall in any way be construed or

interpreted to impose or allow the imposition upon the DIP Lender of any liability for any claims

arising from any activities by the Debtors in the operation of their businesses or in connection with

the administration of the Chapter 11 Cases. The DIP Lender shall not (i) be deemed in control of

the operations of the Debtors or to be acting as a “controlling person,” “responsible person,” or

“owner or operator” with respect to the operation or management of the Debtors (as such terms,

or any similar terms, are used in the Internal Revenue Code, the United States Comprehensive

Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et seq., as amended,

or any similar federal or state statute) or (ii) owe any fiduciary duty to the Debtors, their creditors,

or their estates, or constitute or be deemed to constitute a joint venture or partnership with the

Debtors. Nothing in this Final Order or in the DIP Documents shall in any way be construed or

interpreted to impose or allow the imposition upon the DIP Lender of any liability for any claims

arising from the prepetition or post-petition activities of the Debtors.



                                                  24
      Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 25 of 29




       33.     Payments Free and Clear. Any and all payments or proceeds remitted to the DIP

Lender, pursuant to the provisions of this Final Order or any subsequent order of the Court shall

be irrevocable, received free and clear of any claim, charge, assessment, or other liability,

including, without limitation, any such claim or charge arising out of or based on, directly or

indirectly, section 506(c) (whether asserted or assessed by, through or on behalf of the Debtor) or

552(b) of the Bankruptcy Code.

       34.     Adequate Protection of M&M Lienholders. Pursuant to sections 361, 362, and 363

of the Bankruptcy Code, holders of valid, perfected mechanics’ and materialmens’ liens under

applicable Texas statutes, the Texas Constitution, and all other applicable non-bankruptcy law (the

“M&M Lienholders”) are entitled to adequate protection of their interests in the applicable

prepetition collateral, in the same priority as existed on the Petition Date (including valid and non-

avoidable liens in existence on the Petition Date that are perfected subsequent thereto as permitted

by section 546(b) of the Bankruptcy Code), to the extent of the aggregate post-petition diminution

in value of such prepetition collateral on account of each Debtor’s use, sale, or lease of such

prepetition collateral from and after the Petition Date, including as a result of the priming DIP

Liens, and any other decrease in value of such interests on account of section 362 or 363 of the

Bankruptcy Code (the “Diminution in Value”). In consideration for the DIP Financing and the

priming DIP Liens granted to the DIP Lender, and as adequate protection for, and to secure

payment for the aggregate Diminution in Value, the M&M Lienholders shall be and are granted

(effective upon the Petition Date) second priority liens, subordinate only to the Carve-Out, DIP

Liens, and DIP Superpriority Claims, on all of the Debtors’ Oil & Gas Assets and the proceeds

thereof as replacement liens. For the avoidance of doubt, such second priority liens specifically

exclude Avoidance Actions, including proceeds thereof. The foregoing shall not, nor shall any



                                                 25
       Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 26 of 29




other provision of this Final Order, be construed as a determination or finding that there has been

or will be any Diminution in Value of the applicable prepetition collateral of the M&M

Lienholders, and the rights of all parties as to such issues are hereby preserved. The Court makes

no determination as to what entities, if any, constitute M&M Lienholders within the meaning of

this paragraph, and all parties expressly reserve their rights to object to any claims asserted in these

Chapter 11 Cases.

       35.     Priority and Automatic Perfection of Replacement Liens. The second priority

replacement liens granted to the M&M Lienholders shall at all times, except with respect to the

DIP Lender’s DIP Liens and DIP Superpriority Claims, be senior to any other security interest,

assignment, or lien of any creditor or other party in interest in the Chapter 11 Cases. The second

priority replacement liens granted to the M&M Lienholders shall be, and hereby are, deemed duly

perfected and recorded under all applicable federal, state and other laws as of the Petition Date,

and no notice, filing, mortgage recordation, possession, further order or other act shall be required

to effect such perfection. The second priority replacement liens shall survive and shall not be

adversely modified, altered or impaired in any manner by: (a) any other financing or extension of

creditor by any Debtor (under section 364 of the Bankruptcy Code or otherwise); (b) the entry of

an order confirming any plan or plans of reorganization; or (c) the entry of an order converting

these Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, or dismissing these

Chapter 11 Cases, or by any other act or omission whatsoever.

       36.     Allocation. Notwithstanding anything to the contrary in the Interim Order or this

Final Order, all parties expressly reserve all rights as to the determination of the value of the

Debtors’ Oil & Gas Assets or the allocation of the proceeds from the sale of the Debtors’ Oil &

Gas Assets in any Collateral Sales.



                                                  26
      Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 27 of 29




       37.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of, or to be taken into consideration in interpreting, this Final Order.

       38.     Effect of This Final Order. Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h),

6006(d), 7062, and 9024 or any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil

Procedure, this Final Order shall be immediately effective and enforceable upon its entry and there

shall be no stay of execution or effectiveness of this Final Order.

Signed: ____________________, 2020.
    Signed: August 27, 2020.
                                               ______________________________________
                                               THE____________________________________
                                                    HONORABLE DAVID R. JONES
                                                  DAVIDSTATES
                                               UNITED   R. JONES
                                                               BANKRUPTCY JUDGE
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                  27
Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 28 of 29




                            Exhibit 1


                              Budget
                                                                          Case 20-33697 Document 103 Filed in TXSB on 08/27/20 Page 29 of 29


                                       Pre-Process                                                                                            Process
                                            0               1             2              3             4             5            6              7              8             9             10            11           12            13
                                         Current         Forecast      Forecast       Forecast      Forecast      Forecast     Forecast       Forecast       Forecast      Forecast      Forecast      Forecast     Forecast      Forecast        Forecast
                                       Week ending     Week ending    Week ending   Week ending   Week ending   Week ending   Week ending   Week ending    Week ending   Week ending   Week ending   Week ending   Week ending   Week ending     Total Thru
Item                                    7/24/2020       7/31/2020      8/7/2020      8/14/2020     8/21/2020     8/28/2020     9/4/2020      9/11/2020      9/18/2020     9/25/2020     10/2/2020     10/9/2020    10/16/2020    10/23/2020      10/23/2020

Receipts/Collections
Crude                                                                                                           $    25,600                                                            $    25,171                               $    24,749     $     75,520
Gas                                    $     21,306                                                             $    17,526                                              $    17,285                                                             $     34,811
NGL                                    $      7,000                                                             $     6,133                                              $     6,100                                                             $     12,233

COG Sublease - Rent & Utilities                                       $     1,640                                             $     1,640                                              $     1,640                                               $       4,920
Trek Sublease - Rent & Utilities                                      $       650                                             $       650                                              $       650                                               $       1,950

Taxes
Crude                                                                                             $     1,818                                                            $     1,787                                             $      1,757    $       5,362
Gas                                    $        533                                                             $       438                                              $       432                                                             $         870
NGL                                    $        175                                                             $       153                                              $       153                                                             $         306

G&P                                    $     11,348                                                             $     1,672                                              $     9,206                                                             $     10,878

Total Receipts/Collections             $     16,250    $          -   $     2,290   $         -   $    (1,818) $     46,996   $     2,290   $          -   $         -   $    11,807   $    27,461   $         -   $         -   $    22,992     $    112,018

Royalty                                                               $     6,252                                             $     3,614                                              $     3,479                                               $     13,345

Pre-Petition Payables
Wage Petition                                          $    25,662                                                                                                                                                                               $     25,662
Utility Petition                                       $     1,125                                                                                                                                                                               $      1,125
LOE Petition - LOE                                     $    26,588                                                                                                                                                                               $     26,588
LOE Petition - Gathering & Marketing                   $     7,663                                                                                                                                                                               $      7,663
Royalty Petition                                       $       136                                                                                                                                                                               $        136

Personnel costs
Payroll                                                $    15,012                  $    34,635                 $    34,635                 $    34,635                                $    34,635                 $    34,635                   $    188,186
Contract Vendors                                       $     8,000                  $    17,624                 $    23,750                 $    17,624                                $    23,750                 $    17,624                   $    108,371

Office and other
Office, equipment and IT                               $     4,400                       $1,100                               $     4,400                       $1,100                 $     4,400                      $1,100                   $     16,500
Software/licenses                                      $     3,000                                                            $     3,000                                              $     3,000                                               $      9,000
Travel/staff expenses                                                                             $     2,000   $     2,000   $     9,000   $     9,000    $     7,000   $     3,000   $     3,000   $     2,000                                 $     37,000
Legal/administrative                                                  $     2,000                                             $     2,000                                              $     2,000                                               $      6,000
Insurance                                                                                         $     1,380                                                            $     1,380                                             $      1,380    $      4,140
Truck Payment                                          $     1,093                                                            $     1,093                                              $     1,093                                               $      3,278

Field level
Pumper                                                 $     3,500                                              $     3,500                                                            $     3,500                                               $     10,500
Field level insurance                                                                             $     5,323                                                            $     5,323                                             $      5,323    $     15,970
Compressor                                             $     2,687                                                            $     2,687                                              $     2,687                                               $      8,062
Materials                                              $    10,000                                                            $    10,000                                              $    10,000                                               $     30,000
Water handling                                         $    18,544                                                            $    18,544                                              $    18,544                                               $     55,632

Finish completion - CAPEX
KOTH hookup                                                                                                                   $   209,848   $    49,150    $    49,150   $    49,150   $    49,150                                               $    406,448

Operational cash flow                  $     16,250    $   (127,409) $     (5,962) $    (53,358) $    (10,521) $    (16,889) $    (261,895) $   (110,408) $    (57,250) $    (47,047) $    (131,777) $    (2,000) $    (53,358) $     16,289     $    (861,587)


Financing Cash flows
Draws                                                  $   400,000                                              $   550,000                                              $   410,000                                                             $   1,360,000
Interest Pmt                                                                                                                                                                                                                     $    22,132     $      22,132

Process costs
United States Trustee                                                                                                                                                                                                            $      6,500    $      6,500
Counsel - lendors                                                                                               $    50,000                                                                                                                      $     50,000
Counsel - debtors                                      $    50,000                                                            $    54,000                                              $    56,000                               $    40,000     $    200,000
Financial advisory costs                               $    50,000                                                            $    54,000                                              $    56,000                               $    65,000     $    225,000
Independent directors                                                               $     2,500   $     2,500                               $     2,500                                              $     2,500                 $     3,000     $     13,000

Total cash flow                        $     16,250    $   172,591    $    (5,962) $    (55,858) $    (13,021) $    483,111   $   (369,895) $   (112,908) $    (57,250) $    362,953   $   (243,777) $    (4,500) $    (53,358) $    (120,343)   $     (18,218)

Cash balance
Beginning                                    $4,057    $    20,307    $   192,898 $     186,936 $     131,078 $     118,057   $    601,167 $     231,272 $     118,364 $      61,114   $    424,067 $    180,290 $     175,790 $      122,432
Change                                 $     16,250    $   172,591    $    (5,962) $    (55,858) $    (13,021) $    483,111   $   (369,895) $   (112,908) $    (57,250) $    362,953   $   (243,777) $    (4,500) $    (53,358) $    (120,343)
Ending                                 $     20,307    $   192,898    $   186,936 $     131,078 $     118,057 $     601,167   $    231,272 $     118,364 $      61,114 $     424,067   $    180,290 $    175,790 $     122,432 $        2,089    $       2,089

Emergency Approval                 $         400,000
Funding estimate                   $       1,360,000
Funding estimate (10% contingency) $       1,496,000
